EXHIBIT 99.3 The Southern Connecticut Gas Company Financial Statements For the period November 17, 2010 to December 31, 2010 (Successor), the period January 1, 2010 to November 16, 2010 (Predecessor), and the Year Ended December 31, 2009 (Predecessor) The Southern Connecticut Gas Company Index Financial Statements Page(s) Report of Independent Auditors Statements of Operations (1) 1 Statements of Comprehensive Income (1) 1 Balance Sheets at December 31, 2010 (Successor) and 2009 (Predecessor) 2 - 3 Statements of Cash Flows (1) 4 Statements of Changes in Common Stock Equity (1) 5 Notes to Financial Statements 6 – 32 (1) For the period November 17, 2010 to December 31, 2010 (Successor), the period January 1, 2010 to November 16, 2010 (Predecessor), and the Year Ended December 31, 2009 (Predecessor) The Southern Connecticut Gas Company Statements of Operations (1) Successor Predecessor Period November 17, to December 31, 2010 Period January 1, to November 16, 2010 Year Ended December (Thousands) Operating Revenues Sales and services Operating Expenses Natural gas purchased Other operating expenses Maintenance Depreciation and amortization Goodwill impairment - - Other taxes Total Operating Expenses Operating Income (Loss) Other (Income) Other Deductions Interest Charges Income (Loss) Before Income Taxes Income Taxes Net Income (Loss) The accompanying notes are an integral part of our financial statements. The Southern Connecticut Gas Company Statements of Comprehensive Income (1) Successor Predecessor Period November 17, to December 31, 2010 Period January 1, to November Year Ended December (Thousands) Net Income (Loss) Other Comprehensive Income (Loss), Net of Tax Comprehensive Income (Loss) The accompanying notes are an integral part of our financial statements. (1) For the period November 17, 2010 to December 31, 2010 (Successor), the period January 1, 2010 to November 16, 2010 (Predecessor), and the Year Ended December 31, 2009 (Predecessor) 1 The Southern Connecticut Gas Company Balance Sheets Successor Predecessor December 31, (Thousands) Assets Current Assets Cash and cash equivalents Accounts receivable and unbilled revenues, net Accounts receivable from affiliates Natural gas in storage, at average cost Materials and supplies, at average cost Deferred income taxes Prepaid taxes Prepayments and other current assets Total Current Assets Utility Plant, at Original Cost Natural gas Less accumulated depreciation Net Utility Plant in Service Construction work in progress Total Utility Plant Other Property and Investments Regulatory and Other Assets Regulatory assets Unfunded future income taxes Environmental remediation costs Deferred purchased gas Low income program Pension and other postretirement benefits Other Total regulatory assets Other assets Goodwill Other Total other assets Total Regulatory and Other Assets Total Assets The accompanying notes are an integral part of our financial statements. 2 The Southern Connecticut Gas Company Balance Sheets Successor Predecessor December 31, (Thousands, except shares) Liabilities Current Liabilities Current portion of long-term debt Notes payable - Accounts payable and accrued liabilities Accounts payable, natural gas purchased Accounts payable to affiliates Interest accrued Taxes accrued Other Total Current Liabilities Regulatory and Other Liabilities Regulatory liabilities Accrued removal obligations Deferred income taxes Pension benefits Other Total regulatory liabilities Other liabilities Deferred income taxes Pension and other postretirement benefits Asset retirement obligations Other Total other liabilities Total Regulatory and Other Liabilities Long-term debt Total Liabilities Commitments and Contingencies Common Stock Equity Common stock ($13.33 par value, 1,876,100 shares authorized for 1,407,072 shares outstanding for 2010 and 2009) Capital in excess of par value Retained earnings Accumulated other comprehensive income Total Common Stock Equity Total Liabilities and Equity The accompanying notes are an integral part of our financial statements. 3 The Southern Connecticut Gas Company Statements of Cash Flows Successor Predecessor Period November 17, to December 31, 2010 Period January 1, to November 16, 2010 Year Ended December 31, 2009 (Thousands) Operating Activities Net income (loss) Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Amortization of regulatory and other assets and liabilities, net Deferred income taxes and investment tax credits, net Pension expense Goodwill impairment - - Changes in current operating assets and liabilities Accounts receivable and unbilled revenues, net Customer hardship arrearage forgiveness and related programs Inventories Prepayments and other current assets Accounts payable and accrued liabilities Interest accrued Taxes accrued Other current liabilities Other assets Other liabilities Net Cash Provided by Operating Activities Investing Activities Utility plant additions - Investments, net - 6 Net Cash Used in Investing Activities - Financing Activities Repurchase of common stock - - - Repayment of first mortgage bonds - - Notes payable Dividends paid on common stock - Net Cash Provided by (Used in) Financing Activities Net Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period The accompanying notes are an integral part of our financial statements. 4 The Southern Connecticut Gas Company Statements of Changes in Common Stock Equity (Predecessor) Common Stock Outstanding $13.33 Par Value Capital in Excess of Retained Earnings Accumulated Other Comprehensive (Thousands, except shares) Shares Amount Par Value (Deficit) (Loss) Income Total Balance, January 1, 2009 Net income Other comprehensive income, net of tax Comprehensive income Dividends Balance, December 31, 2009 Net (loss) Other comprehensive (loss), net of tax Comprehensive (loss) Dividends – common stock Balance, November 16, 2010 The accompanying notes are an integral part of our financial statements. (Successor) Common Stock Outstanding $13.33 Par Value Capital in Excess of Retained Earnings Accumulated Other Comprehensive (Thousands, except shares) Shares Amount
